[1] Neither side has favored us with a brief and argument. The case is submitted on a transcript of the record and a printed abstract together with a denial and amendment to the abstract. The abstract was filed May 14, 1938, and nothing further has been filed by the defendant and no appearance was made for him in this court and, since the defendant has elected to present his appeal by printed abstract, it was his duty to prepare and file a brief containing brief points and authorities in support thereof. See Rules 32 and 34 of this court. See, also, State v. Johns,224 Iowa 487, 275 N.W. 559, and State v. Briggs, 207 Iowa 221, 223,222 N.W. 552, 553. In the latter case, this court, speaking through Justice Faville, said: *Page 678 
"In law actions, we sit as a court for the correction of errors at law, and the precise error of which complaint is made must be substantially pointed out by the appellant. Such is our rule, and such is our uniform holding. State v. Vandewater, 203 Iowa 94,212 N.W. 339; State v. Gibson, 204 Iowa 1306, 214 N.W. 743; State v. Lambertti, 204 Iowa 670, 215 N.W. 752; State v. White,205 Iowa 373, 217 N.W. 871; State v. Cordaro, 206 Iowa 347,218 N.W. 477; State v. Gill, 202 Iowa 242, 210 N.W. 120."
[2] Just recently, in two civil suits, we held that to fail to file brief and argument raised a presumption that appellant had abandoned his appeal. See Walsh v. Pocahontas State Bank, Iowa,263 N.W. 834, and Sentner v. District Court, 226 Iowa 335,284 N.W. 166. See, also, State v. Price, 94 Iowa 751, 64 N.W. 596.
[3] However, in compliance with section 14010, 1935 Code, we have carefully read the record as certified to this court and we fail to find any legal question affecting the substantial rights of the defendant. The evidence to sustain the conviction of the defendant is ample, showing beyond controversy that he was guilty as charged.
There does not seem to be any reason for disturbing the judgment of the district court and it is affirmed. — Affirmed.
MITCHELL, C.J., and RICHARDS, STIGER, OLIVER, HALE, BLISS, SAGER, and MILLER, JJ., concur.